914 F.2d 271
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Johnnie M. HOLMES, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 90-3004.
United States Court of Appeals, Federal Circuit.
Aug. 17, 1990.

Before NIES, Chief Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
DECISION
PER CURIAM.


1
Johnnie M. Holmes appeals the decision of the Merit Systems Protection Board sustaining the Department of the Army's action abolishing Holmes' job position and detaching her from her competitive level of GS-10, due to a reorganization.    Holmes v. Department of the Army, Docket No. CH03518810361 (MSPB Sept. 8, 1989).  The full Board reversed the Administrative Judge's decision, ruling that the AJ erred in concluding that a bona fide reorganization had not occurred, and therefore reduction-in-force procedures could not be applied.  We affirm.

OPINION

2
The Board's decision must be sustained unless it is arbitrary, capricious, an abuse of discretion, obtained without proper procedures, unsupported by substantial evidence, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c) (1988).


3
Holmes presents a number of arguments emphasizing evidence supporting her view that a bona fide reorganization had not occurred.  Holmes also attacks the evidence that the Board relied upon in making its determination that there was a bona fide reorganization.  We have carefully reviewed all of these arguments and conclude that Holmes cannot prevail because she merely disagrees with the weighing of evidence by the fact finder and has not met her burden to show that the Board's decision was unsupported by substantial evidence, arbitrary, or capricious.  The increase in the number of personnel to be supervised, the increase in computer systems, and the other changes in duties found by the Board constitute substantial evidence supporting its conclusion that the reorganization was bona fide.